Name: 1999/625/EC: Council Decision of 13 September 1999 appointing eight members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1999-09-18

 Avis juridique important|31999D06251999/625/EC: Council Decision of 13 September 1999 appointing eight members of the Committee of the Regions Official Journal L 247 , 18/09/1999 P. 0026 - 0026COUNCIL DECISIONof 13 September 1999appointing eight members of the Committee of the Regions(1999/625/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas four seats as members and four seats as alternate members of the Committee have become vacant following the resignation of Ms M. Louppen-Laurant, Mr P. Loos, Mr A.B. Sakkers and Mr J. Lagrand, members, and Mr J. Walmsa, Mr H. Van der Goot, Mr N. Gerzee and Mr D.H. Kok, alternate members, notified to the Council on 28 May 1999, 23 July 1999, 10 August 1999, 19 August 1999 and 6 September 1999 respectively;Having regard to the proposal from the Netherlands Government,HAS DECIDED AS FOLLOWS:Sole ArticleThe following shall be appointed(a) full members of the Committee of the Regions:Mr J.H.J. Verburg to replace Mr J.P.J. Lagrand,Mr H.J.M. Kemperman to replace Ms M. Louppen-Laurant,Mr H. Dijksma to replace Mr P. Loos,Mr G. Van Klaveren to replace Mr A.B. Sakkers,(b) alternate member of the Committee for the Regions:Ms C.W. Jacobs to replace Mr N. Gerzee,Mr A.B. Sakkers to replace Mr J. Walsma,Mr D.C. Dekker to replace Mr H. Van der Goot,Mr N. Kallen-Morren to replace Mr D.H. Kok,for the remainder of their term of office, i.e. until 25 January 2002.Done at Brussels, 13 September 1999.For the CouncilThe PresidentT. HALONEN(1) OJ L 28, 4.2.1998, p. 19.